ORDER■

PER CURIAM
Joshua Maynard (“Maynard”) appeals the judgment of the trial court entered following a jury verdict convicting him of attempt to manufacture a controlled substance (Count I), first-degree arson (Count II), and two counts of felony murder (Counts III and IV). Maynard raises two points on appeal. Maynard first contests the sufficiency of the evidence for his first-degree arson conviction. Because his two felony-murder convictions were predicated upon his arson conviction, Maynard also contests the felony-murder convictions. In his second point, Maynard contends that the trial court abused its discretion in admitting evidence that he sold fake methamphetamine (“meth?) at a bar. .Because the circumstantial evidence was sufficient to allow a reasonable juror to convict Maynard of first-degree arson (and thus, also the two felony-murder counts), the trial court did not err in denying Maynard’s motion for judgment of acquittal. Because Maynard cannot show prejudice resulting from the admission of evidence that he sold fake meth, we will not reverse the trial court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the -trial court is affirmed in accordance with Rule 30.25(b).